Criminal Case Cover Sheet                                                                                                        U.S. District Court
                                                    FILED: REDACTED


Place of Offense:                        Under Seal                                                     Judge Assigned:

City:                                Superseding Indictment:                                            Criminal No.           1:20-CR-


County:                              Same Defendant:                                                    New Defendant:


                                     Magistrate Judge Case No.                                          Arraignment Date:

                                     Search Warrant Case No.                                            R.20/R.40From:

Defendant Information


Defendant Name:       Ashish Sawhney                          Alias(es):                                □ Juvenile FBI No.

Address:              XXXXX Summerstown Place, Sterling, VA 20166

Employment:           IT Consultant: Business Pointers, Value Consulting, Inc. & LLC, Value Software Products, Inc., E-Train ERP, Inc.

Birth Date: XX/XX/1972        SSN: XXX-XX-0570            Sex:       Male           Race: Asian                  Nationality:    India


Place of Birth: India              Height:   5'5"   Weight:   178           Hair: black       Eyes:   brown      Scars/Tattoos; N\A


l~l Interpreter Language/Dialect: English/ Hindi                                  Auto Description;

Location/Status;


Arrest Date:                           0 Already in Federal Custody as of:                                           in:




0 Already in State Custody             0 On Pretrial Release                 ^ Not in Custody

^ Arrest Warrant Requested             0 Fugitive                            0 Summons Requested

n Arrest Warrant Pending               0 Detention Sought                    0 Bond
Defense Counsel Information:


Name:                                                               0 Court Appointed           Counsel Conflicts:

Address:                                                            0 Retained

Phone:                                                              0 Public Defender                                0 Federal Public Conflicted Out
U.S. Attornev Information:


AUSAfs): Ral22aK.Ty                                                          Phone: 703-299-3771                     Bar No.

Complainant Aoencv - Address & Phone No. or Person & Title:


 Document and Benefit Fraud Task Force, 44965 Aviation Drive, Sterling, VA 20166
U.S.C. Citations:       Code/Section                 Offense Charged                                  Countisi             Capital/Felonv/Misd./Pettv


  Setl:             18U.S.C.§371             Conspiracy                                   1                                Felony

  Set 2:        8U.S.C.§1324{a){1)(;^ Conspiracy to Induce Aliens to Congj 2                          c—\                  Felony

  Date:         08/17/2020                   AUSA Signatu^                                                                  moy be continued on reverse
